UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




      United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   April 27, 2006


                                       Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge



UNITED STATES OF AMERICA,                       ] Appeal from the United
   Plaintiff-Appellee,                          ] States District Court for
                                                ] the Western District of
No. 04-2618          v.                         ] Wisconsin.
                                                ]
JONATHAN E. WALLACE,                            ] No. 03 CR 157
   Defendant-Appellant.                         ]
                                                ] Barbara B. Crabb,
                                                ]    Chief Judge.



       Jonathan Wallace pleaded guilty to distributing cocaine and was sentenced to
120 months’ imprisonment. He appealed to this court and subsequently filed a
motion for limited remand, asserting that the only issue on appeal he intended to
raise is whether the district court would have imposed the same sentence had it
understood that the Guidelines were advisory. See United States v. Booker, 543
U.S. 220 (2005). Accordingly, this court ordered a limited remand under the terms
set forth in United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005).

      The district court has replied that it would today impose the same sentence,
knowing of the Guidelines’ advisory status. The parties were offered the
opportunity to respond before we finally resolved the appeal. The government
responded that this court should affirm the district court’s sentence, and Wallace
chose not to respond.
No. 04-2618                                                                 Page 2

      Wallace’s sentence is within the properly calculated guideline range and
therefore presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005). Because the district court would have imposed the same
sentence post-Booker, and because Wallace has offered nothing to rebut the
presumption of reasonableness that attaches to his accurately calculated sentence,
we conclude that Wallace’s sentence was not the result of plain error. Accordingly,
we AFFIRM the judgment of the district court.